ORDER

PER CURIAM:
Murl Tackett appeals from the denial of his application for conditional release from a mental health facility. He contends that the hearing court erred in not granting him a conditional release because: (1) the Public Safety Interest did not prove, by a preponderance of the evidence, that Tackett was likely to be a danger to others; (2) the court used an improper standard in its determination; and (3) the court did not make a specific finding that Tackett suffered from a mental disease or defect.
Affirmed. Rule 84.16(b).